

115 SRES 519 ATS: To authorize testimony and representation in Colorado v. Willenberg.
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 519IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize testimony and representation in Colorado v. Willenberg.
	
 Whereas, in the case of Colorado v. Willenberg, Case No. 17M1242, pending in Municipal Court in Colorado Springs, Colorado, the defendant has requested the production of testimony from Andrew Merritt, an employee in the office of Senator Cory Gardner;
 Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent current or former Members, officers, and employees of the Senate with respect to any subpoena, order, or request for testimony relating to their official responsibilities;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
	
 That Andrew Merritt, an employee in the Office of Senator Cory Gardner, is authorized to testify in the case of Colorado v. Willenberg, except concerning matters for which a privilege should be asserted.
 2.The Senate Legal Counsel is authorized to represent current and former Members, officers, and employees of the Senate in connection with the production of evidence authorized in section one of this resolution.